Citation Nr: 1226762	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  04-12 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to a temporary total rating due to a period of hospitalization from February 15, 2000 to March 3, 2000, under the provisions of 38 C.F.R. §§ 4.29 and 4.30.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from March 1993 to September 1993.  

This matter initial came to the Board of Veterans' Appeal (Board) on appeal from a February 2002 rating decision of the RO.  

In January 2007, the Board inter alia remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC for further development, to include obtaining outstanding private treatment records.  All of the actions sought by the Board through this development request appear to have been substantially completed as directed, and it is of note that the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

VA's duty to assist is met; thus, it is not prejudicial for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

In the January 2007 remand, the Board also ordered the RO to issue a Statement of the Case (SOC) on the matter of an initial evaluation in excess of 30 percent for the service-connected depression, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  

In accordance with this remand directive, the RO issued an SOC in July 2007, to the Veteran's last known address, yet the record shows that the Veteran did not file a VA Form 9, Appeal to Board of Veterans' Appeals to perfect his appeal.  However, in an Appellant's Post-Remand Brief, dated in May 2012, the Veteran's representative requested that the Board again remand the case for an SOC as to the matter of an increased initial rating for the service-connected psychiatric disability.   

The Board notes there is nothing in the record to show, nor does the Veteran assert that he did not receive the July 2007 SOC.  

The United States Court of Appeals for Veterans Claims (Court) has ruled that there is a presumption of regularity that the Secretary properly discharged official duties by mailing a copy of a VA decision to the last known address of the Veteran and the Veteran's representative, if any, on the date that the decision is issued.  See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to official duties of the RO).  

The Veteran may rebut that presumption by submitting "clear evidence to the effect that VA's regular mailing practices are not regular or that they were not followed.  The burden then shifts to the Secretary to establish that the VA decision was mailed to the claimant."  See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  

Absent evidence that the claimant notified VA of a change of address and absent evidence that any notice sent to the veteran at his last known address has been returned as undeliverable, VA is entitled to rely on that address.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996).  The notice letter and SOC sent to the Veteran in July 2007 were not returned as undeliverable, and each used the current address of record at that time.  

Moreover, the address used on the July 2007 notice letter and SOC was the same addressed used by the Veteran's representative in a statement submitted in June 2008.  

Also, it appears that the Veteran's representative did not have an opportunity to review the claims file prior to submitting the May 2012 Appellant's Post-Remand Brief, because the brief included argument based on issues that had already been granted in full by the RO and were no longer the subject of an appeal.  Hence, the Board does not find that the presumption of regularity has been rebutted.  

In the absence of any evidence or compelling argument indicating that a timely appeal or request for an extension has been filed, the Board does not have the requisite jurisdiction to conduct further review of the matter of an increased initial rating for the service-connected psychiatric disability as presented.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303, 20.305 (2011).  

During the course of the appeal, the Veteran executed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in May 2010, and appointed the New York State Division of Veterans Affairs as his representative.  

More recently, in October 2010, the Veteran revoked this power of attorney and executed a new VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, and appointed the Disabled American Veterans (DAV) as his representative.  

Finally, as will be discussed, the Board acknowledges that statements submitted by the Veteran and his representative, received in February 2011 indicates that additional evidence was submitted concerning the Veteran's appeal.  The Veteran has not waived initial RO jurisdiction for this evidence.  Despite this, the Board finds that that the evidence is duplicative of evidence previously received and that no waiver is needed to the extent indicated in this case.  See 38 C.F.R. §§ 20.800; 20.1304.  


FINDINGS OF FACT

1.  The Veteran's statements that his treatment for his service-connected residuals of common bile duct repair, dated from 2000 to 2001, including a period of hospitalization from February 15, 2000 to March 3, 2000, warranted the equivalent of hospitalization for 21 days or warranted convalescence are not competent.  

2.  The Veteran is not shown to have a service-connected disability that has required surgical or other treatment necessitating a period of convalescence following treatment, nor is he shown to have a service-connected disability that has required hospital treatment, in a VA facility or approved private facility, for a period in excess of 21 days.  


CONCLUSION OF LAW

The criteria for a temporary total disability rating for a period of hospitalization in for treatment for the service-connected residuals of common bile duct repair have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.29, 4.30 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in September 2001, January 2004, April 2005, July 2007, and April 2008.  In the July 2007 and April 2008 letters, the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The claim was readjudicated in December 2009.  As this course of action has corrected any initial notice errors, there is no prejudice to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  

In this regard, review of the record indicates that in July 2007 the RO requested that the Veteran complete and return an updated VA Form 21-4142, Authorization and Consent to Release of Information to the Department of Veterans Affairs, so that records from "Jack D. Weiler Hospital at the Albert Einstein College of Medicine" could be obtained, and advised the Veteran that medical evidence was needed to show that the Veteran required convalescence for a period of at least one month, or hospitalization for at least 21 days.  

As noted, in February 2012 the Veteran and his representative submitted additional argument and evidence to the RO, including (as per the February 2012 representative's statement), "VA Form 21-4138, Statement in Support of Claim (3) pages, DAV Cover Letter dated 6/12/08, Physicians Questionnaire (3), Doctor Statement from Oleg Berkovich, Claim Form from First Unum Life Insurance Company, Note Indicating that [redacted] was seen on 6/20/01 and will be able to return to work on 6/25/01 signed by Charles Noyer, M.D., Doctor Statement from Charles Noyer, M.D., Doctor's Note from Montefiore Medical Park, Certification from Montefiore Medical Center indicating that [redacted] was admitted on 2/15/00 and discharged on 3/3/00, Note from Dr. Mancuso indicating that [redacted] will have a T-Tube placed and should avoid work until his procedure is complete in February 2001 dated January 11, 2011, Job Duties Questionnaire, Doctor Statement from Stephen Michalski, M.D. dated March 22, 2000, March 3, 2000, and April 10, 2000, Claimants Statement (4), VCAA Notice response, Statement from Spouse."  

However, in a VA Form 21-6789, Deferred or Confirmed Rating Decision, dated in March 2012, the RO indicated that a letter should be sent to the Veteran informing him that the RO was returning copies of the evidence he submitted as they were duplicates and already of record in his claims file.  

The RO also indicated that the Veteran should be informed that the claims file was being returned to the Board.  In a letter dated in March 2012, the RO informed the Veteran of the duplicative evidence and transfer to the Board.  

A review of the record confirms that the records listed in the February 2012 statement are presently contained within the claims file.  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claim.  

As discussed, the Veteran was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  See Dingess/Hartman v. Nicholson, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  



Legal Criteria

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required VA hospital treatment for a period in excess of 21 days.  38 C.F.R. § 4.29.  

Under the provisions of 38 C.F.R. § 4.30, a total rating will be assigned effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following hospital discharge or outpatient release if the treatment of a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  Extensions of 1 or more months up to 6 months beyond the initial 6 month period may be made under paragraph (2) or (3) above.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  


Analysis

The Veteran seeks a temporary total rating under the provisions of 38 C.F.R. §§ 4.29 and 4.30 based on the need for convalescence due to treatment from 2000 to 2001 for his service-connected residuals of common bile duct repair or because he was under doctor's observation for more than 21 days.  

Because the Veteran's service-connected residuals of common bile duct repair did not require hospitalization for at least 21 days and it did not involve surgery or immobilization by cast, the preponderance of the evidence is against the claim.  

In this regard, private treatment records, dated from February 2000 to April 2001, show that the Veteran underwent numerous minor surgical procedures, including bilateral catheter exchanges, a fluoroscopic/endoscopic biliary tree stone removal, an endoscopic retrograde cholangiopancreatography, and a percutaneous removal of intrahepatic biliary stones.  

The records indicate that the Veteran was awake, without complaints of discomfort, after these procedures, and was able to ambulate and change his clothes before being discharged.  Further, his Aldrete Scores, quantifying his respiration, activity, circulation, consciousness and color, were consistently high enough for him to be released from the procedure room.  

Notably, on February 15, 2000, the Veteran was admitted to the emergency room after experiencing abdominal pain, and was treated for cholangitis and common bile duct stricture.  He eventually had a percutaneous transhepatic biliary drain inserted in February 2000 and underwent a biliary angioplasty in March 2000.  He was discharged on March 3, 2000 after he was assessed as "drain clamped patient asymptomatic."  

Also, in January 2001, the Veteran was prescribed 4 hours of bed rest following a biliary dilation and exchange of catheter.  However, a follow-up call placed later that day shows the Veteran was feeling well and was resting at home.  

Although the Veteran argues that a temporary total rating is warranted based on treatment and convalescence for his service-connected residuals of common bile duct repair or because he was under doctor's observation for his residuals of common bile duct repair for more than 21 days, this is insufficient to warrant a temporary total rating under either 38 C.F.R. § 4.29 or 4.30.  

There is no evidence that the Veteran required VA hospital treatment for a period in excess of 21 days due to a service-connected disability, as required under 38 C.F.R. § 4.29.  While there is evidence that the Veteran underwent numerous multiple biliary surgical procedures from 2000 to 2001 and was admitted to the hospital from February 15, 2000 to March 3, 2000, there is no evidence that he was hospitalized for a period in excess of 21 days.  

With respect to the provisions of 38 C.F.R. § 4.30, the Veteran's treatment for the residuals of common bile duct repair does not meet the criteria for a temporary total rating based on convalescence.  The requirements of 38 C.F.R. § 4.30 are specific; there would need to be evidence of surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals, or immobilization by cast of one major joint or more.  

While the Veteran is competent to observe his residuals of common bile duct repair, he is not competent to opine that his treatment meets the criteria under either 38 C.F.R. § 4.29 or 38 C.F.R. § 4.30.  Laypersons are not competent to provide evidence in complex medical situations.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Accordingly, on this record, the Veteran's claim for a temporary total rating under either 38 C.F.R. § 4.29 or 38 C.F.R. § 4.30 must be denied.  



ORDER

The claim for a temporary total disability evaluation for hospital treatment pursuant to 38 C.F.R. § 4.29 or based on convalescence pursuant to 38 C.F.R. § 4.30 is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


